Citation Nr: 0208502	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  99-18 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel



INTRODUCTION

The veteran had active service from November 1942 to November 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to service connection 
the cause of the veteran's death.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the appellant's claim now on appeal has 
been obtained by VA.

2.  The appellant has been notified of the evidence that is 
necessary to substantiate her claim, has not submitted 
additional evidence, and has not identified any additional 
evidence to support her claim.

3.  The veteran died in July 1978 at the age of 75.

4.  The death certificate indicates that the immediate cause 
of the veteran's death was myocardial infarction and that 
other significant conditions leading to the cause of his 
death were metastatic carcinoma and chronic obstructive 
pulmonary disease (COPD).

5.  At the time of his death, the veteran had service-
connected disability from gunshot wound to the left shoulder 
with damage to Muscle Group III, major depression in 
remission, and scar on the left cheek with history of skull 
fracture, residuals of a gunshot wound.

6.  The veteran's service-connected disabilities did not 
cause or contribute to the cause of his death.

7.  The veteran did not incur heart disease, metastatic 
carcinoma, or COPD during his active military service, nor is 
any such disease proximately due to or the result of any 
service-connected disability.


CONCLUSIONS OF LAW

1.  The duty of the Department of Veterans Affairs (VA) to 
assist in the development of the appellant's claim and the 
notification requirements of the Veterans Claims Assistance 
Act of 2000 have been satisfied.  Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, §§ 3-4, 114 Stat. 
2096, 2096-2099 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

2.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 101(16), 1110, 1310, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.310, 3.312 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the veteran's service connected 
disabilities contributed to the cause of his death.  Implied 
in her contentions is the assertion that the disabilities 
which caused or contributed to the cause of his death should 
have been service-connected.

After a review of the entire record, and for the reasons and 
bases discussed below, the Board finds that the cause of the 
veteran's death was not from service-connected disability.  
Therefore, the Board concludes that entitlement to service 
connection for the cause of the veteran's death is not 
warranted.

Before addressing the merits of the appellant's claims, the 
Board will address the applicability of the Veteran's Claims 
Assistance Act of 2000 and VA's compliance therewith.

I.  Applicability of and Compliance with the VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-4 75, 114 Stat. 2096 (2000).  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA was implemented with the adoption of new 
regulations.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  However, the regulations add nothing of 
substance to the new legislation and the Board's 
consideration of the regulations does not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
Under VCAA, VA has the duty to notify a claimant of the 
evidence necessary to support the claim, to assist in the 
development of claim, and to notify a claimant of VA's 
inability to obtain certain evidence.  These duties are 
discussed in detail below.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  In this case, the Board finds that the 
regulations implemented pursuant to the VCAA are more 
favorable to the appellant, as such regulations expand VA's 
duty: to notify the claimant of evidence need to substantiate 
the claim; to assist the claimant in the development of the 
claim, and; to notify the claimant of VA's inability to 
obtain evidence that might support the claim.

A.  Duty to Notify Claimant of Evidence Necessary to 
Substantiate a Claim

VA has a duty to notify the appellant and her representative 
of information and evidence needed to substantiate and 
complete a claim.  38 U.S.C. §§ 5102 and 5103.  In this case 
the appellant has been so notified by the August 1998 rating 
decision, and by the August 1999 Statement of the Case (SOC) 
and the February 2002 supplemental SOC.  Further, by letters 
dated in January and March 2001 the appellant was informed of 
the evidence needed to substantiate her claim and of the 
duties that the RO would undertake to assist her in 
developing her claim.  The Board finds that that VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
VA has complied with the VCAA notification requirements 
pertaining to information and evidence necessary to 
substantiate the appellant's claim.


B. Duty to Assist in Development of Claims

Under regulations to be codified at 38 C.F.R. § 3.159(b), 
VA's duty to assist in the development of claims includes the 
duty to make as many requests as necessary to obtain relevant 
records from a Federal department or agency, including 
service medical records; medical and other records from VA 
medical facilities, and records from Federal agencies, as 
well as private medical records identified by the claimant.  
The RO has obtained all relevant records, including VA 
clinical and hospital records, service medical records, and 
private medical records identified by the claimant or 
otherwise evident from the claims folder.

The appellant has had several opportunities to identify 
sources of evidence, such as when she filed her claim, her 
Notice of Disagreement, her substantive appeal, and the 
statements filed on her behalf by her representatives.  She 
has not provided information concerning additional evidence - 
such as the names of treatment providers, dates of treatment, 
or custodians of records, either private, Federal agency, or 
service related - which has not been obtained.

The Board finds that VA has satisfied its duty to assist the 
veteran in obtaining records.

Under regulations to be codified at 38 C.F.R. § 3.159(c)(4), 
VA must obtain a medical opinion in compensation claims when 
such an opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(2) (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620 (August 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.356(a)).  The Board 
finds that a medical opinion is not necessary to decide this 
claim, as the medical evidence in the file shows clearly that 
the veteran died from causes that were not service connected.


C.  Duty to Notify Claimant of Inability to Obtain Records

The revised regulation concerning VA's duty to notify 
claimants of inability to obtain records under the VCAA is 
found at 66 Fed. Reg. 45,620 and 45,631-45,632 (Aug. 29, 
2001) (to be codified as 38 C.F.R. § 3.159(e)) and is 
applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date.  See 66 Fed. 
Reg. 45,620 and 45,631-45,632 (Aug. 29, 2001).  VA has not 
been unable to obtain any records identified by the claimant 
or otherwise identified in the claims file.  Therefore, VA 
has no duty to notify the appellant of inability to obtain 
evidence.

II.  Service Connection for Cause of Death

The appellant asserted in her Notice of Disagreement that the 
veteran's service-connected disabilities from gunshot wounds 
and his experiences as a former prisoner of war contributed 
to his death from a "heart attack."  In a January 2001 
statement, the appellant's representative asserted that the 
veteran's service-connected mental disorder contributed to 
the "heart condition" resulting in his demise.

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principal, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a) (2001).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 U.S.C.A. § 3.312(b) 
(2001).  

For a service-connected disability to be a contributory cause 
of death, it must be shown that it contributed substantially 
or materially; that it combined to cause death; that it aided 
or lent assistance to the production of death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312(c)(1) (2001).  A 
service-connected disability may be a contributory cause of 
death if it results in debilitating effects and general 
impairment of health to the extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3) (2001).  A service-connected disability may be 
a contributory cause of death if it affected a vital organ 
and was of itself of a progressive or debilitating nature and 
was of such severity as to have a material influence in 
accelerating death.  38 C.F.R. § 3.312(c)(4) (2001).

The death certificate indicates that the veteran died in July 
1998.  At that time, he was 78 years old.  The immediate 
cause of death was listed as myocardial infarction, the onset 
of which was hours before death.  No underlying causes were 
reported.  Reported as significant conditions contributing to 
death but not resulting in an underlying cause were 
metastatic carcinoma and COPD.  No other contributing causes 
were listed.

At the time of the veteran's death, service connection was in 
effect for gunshot wound to the left shoulder with damage to 
Muscle Group III, major depression in remission, and scar on 
the left cheek with history of skull fracture, residuals of a 
gunshot wound.

The record includes the veteran's terminal hospital records 
which are negative for service connected disability, except 
by history.  Further, these records do not show that the 
service-connected residuals of gunshot wounds, or major 
depression, caused debilitating effects and general 
impairment of health to an extent that rendered the veteran 
materially less capable of resisting the effects of the 
primary causes of death.  The medical evidence in the file 
does not show that the veteran's service connected 
disabilities affected a vital organ, were of a progressive or 
debilitating nature, or were of such severity as to have a 
material influence in accelerating death.

In the absence of evidence that the appellant has the 
expertise to render opinions about medical causation, her own 
assertions about the cause of the veteran's death are 
afforded no probative weight.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Further, in the absence of medical evidence that the 
veteran's disability from his service-connected disorders 
caused or contributed to the cause of his death, the Board 
finds that there is no medical relationship between such 
disabilities and the cause of the veteran's death.

The Board has also considered whether any of the diseases 
which caused or contributed to the cause of the veteran's 
death should be service connected.  Service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 101(16), 1110 (West 1991); 38 C.F.R. § 3.303 
(2001).  Also, 38 U.S.C.A. §§ 1101, 1110, 1112, and 1137 
provide that where a veteran has served 90 days or more 
during a period of war or after December 31, 1946, and 
develops certain diseases to a degree of disability of 10 
percent or more within one year of separation from such 
service, such disease shall be presumed to have been incurred 
in service.  The list of such diseases includes 
cardiovascular renal disease, including hypertension, 
arteriosclerosis, organic heart disease, and malignant 
tumors.

Also, a veteran who was a former prisoner of war (POW) and 
was interned or detained for not less than 30 days, and 
develops any of the diseases listed in 38 C.F.R. § 3.309(c) 
to a degree of disability of 10 percent or more at any time 
after his discharge from active service, such disease is 
presumed to be service connected.  The list of such diseases 
includes beriberi heart disease, psychosis, and any anxiety 
disorder.

The veteran's service medical records contain no indication 
that he had complaints, diagnoses, or treatment of heart 
disease, cancer, or a respiratory disorder.  Nor does the 
record show that he had compensable disability from beriberi 
heart disease.  Beriberi is a disease caused by a deficiency 
of thiamin and is characterized by polyneuritis, cardiac 
pathology, and edema.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 193 (28th ed. 1994).

In this case, the evidence is somewhat equivocal concerning 
the length of time the veteran was a POW.  The appellant has 
asserted that the veteran was a POW from March 7, 1945 to 
June 4, 1945.  During a VA POW protocol examination in 
September 1987, the veteran told the examiners that he was 
captured in March 1945 and taken to Limburg, Germany and that 
he was liberated approximately the first of April 1945, when 
Limberg was liberated by American forces.  Research conducted 
by the RO indicates that Limberg was captured by American 
forces on March 28, 1945.  Further, the veteran's medical 
records showed that he was given a typhoid shot on April 10, 
1945.  Service personnel records show that the veteran began 
his return trip to the United States on April 20, 1945.

Based on the information in the record the Board finds that 
the veteran was not a POW for 30 days or more.  Furthermore, 
the record contains no medical evidence that the veteran had 
developed compensable disability from any of the POW 
presumptive diseases.  Therefore, the Board concludes that he 
is not entitled to presumptive service connection for any of 
the diseases listed in 38 C.F.R. § 3.309(c).

A chest X-ray taken in November 1991 showed no evidence of 
pathology.  An abdominal sonogram done in October 1993 was 
interpreted to show atherosclerosis of the aorta, without 
aneurysm.  Heart disease was not detected.

The records of the veteran's hospitalization for his last 
illness show that he was admitted with symptoms of weakness, 
lack of appetite, and renal failure.  Diagnostic studies 
showed a mass in his liver consistent with suspicious for 
metastatic disease.

Although, one of such hospital records reported a past 
medical history significant for heart disease, the records do 
not contain findings indicating a current disorder or that 
such disease had been attributed to thiamin deficiency during 
the veteran's internment as a POW.  X-rays taken with the 
veteran was admitted showed the heart was unremarkable in 
appearance.  However, a computed tomography scan on the 
following day showed cardiomegaly with pericardial effusion 
and pleural effusion.  

The veteran was found in the early morning of the third 
hospital day without vital signs.  He was resuscitated but 
died one hour and 25 minutes later.

The Board has reviewed the entire record and finds no 
evidence that the veteran incurred heart disease during his 
active military service or that the myocardial infarction 
which resulted in his death was related to beriberi, a 
disease of which the record contains no mention.  There is no 
evidence that the veteran developed compensable disability 
from heart disease after his separation from service.  Nor is 
there any evidence that a heart disorder was proximately due 
to or the result of any service-connected disability.  
Therefore, the Board concludes that the veteran, at the time 
of his death, was not entitled to service connection for a 
heart disorder.

The Board further finds that the veteran did not incur 
metastatic carcinoma or chronic obstructive pulmonary disease 
in service.  The record contains no evidence that he had in-
service diagnoses or treatment for such diseases, or that he 
had compensable disability from cancer within one year after 
his separation from service, or that either cancer or COPD 
were proximately due to or the result of any service-
connected disability.  Therefore, the Board concludes that 
the veteran, at the time of his death, was not entitled to 
service connection for cancer or COPD.

For the foregoing reasons, the Board concludes that 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death must be denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

